IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 00-60379
                                              Summary Calendar
                                              _______________


                                TRANSOCEAN TERMINAL OPERATORS
                                         AND
                       SIGNAL MUTUAL INDEMNITY ASSOCIATION, LTD.,

                                                                           Petitioners,

                                                   VERSUS

                                             CHARLES BERRY,
                    DIRECTOR, OFFICE OF WORKER’S COMPENSATION PROGRAMS,
                            UNITED STATES DEPARTMENT OF LABOR,

                                                                           Respondents.

                                       _________________________

                                     Petition for Review of a Decision
                                       of the Benefits Review Board
                                                  (99-796)
                                      _________________________
                                              January 5, 2001



Before JOLLY, SMITH, and DENNIS,                            Transocean Terminal Operators (“Trans-
  Circuit Judges.                                        ocean”) and Signal Mutual Indemnity
                                                         Association, Inc. (“Signal”), petition for
PER CURIAM:*                                             review of an order o f the Benefits Review
                                                         Board (“BRB”) awardi ng disability
                                                         compensation benefits. Concluding that the
   *
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
                                                            *
and is not precedent except under the limited                (...continued)
                                       (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
decision of the administrative law judge             same standard the BRB applies to review a de-
(“ALJ”) is supported by substantial evidence,        cision of the ALJ: whether the decision is sup-
we deny the petition for review and affirm the       ported by substantial evidence and is in
decision of the BRB.                                 accordance with law. New Thoughts Finishing
                                                     Co. v. Chilton, 118 F.3d 1028, 1030 (5th Cir.
                       I.                            1997). Thus, neither the BRB nor this court
    The disability award was made pursuant to        has authority to engage in a de novo review of
a claim under the Longshore and Harbor               the evidence or to substitute its views for
Workers’ Compensation Act, 33 U.S.C. § 901           those of the ALJ. Banks v. Chicago Grain
et seq. Charles Berry suffered dehydration and       Trimmers Ass’n, 390 U.S. 459 (1968); Cal-
acute renal failure while working as a freight       beck v. Strachan Shipping Co., 306 F.2d 693
handler for Transocean. The parties were             (5th Cir. 1962).
unable to resolve the claim administratively,
and after a formal hearing the ALJ found that            That the facts may permit diverse inferences
Berry’s disability became permanent partial as       is immaterial. Presley v. Tinsley Maintenance
of October 28, 1996, the date on which Berry         Serv., 529 F.2d 433 (5th Cir. 1976). Rather,
reached maximum medical improvement. This            the findings of the ALJ must be accepted
status enables him to receive disability             unless unsupported by substantial evidence in
compensation benefits.                               the record considered as a whole, O'Leary v.
                                                     Brown-Pacific-Maxon, Inc., 340 U.S. 504,
    Dissatisfied with the ruling, Transocean         508 (1951), or unless they are irrational,
filed a motion for reconsideration. In denying       O'Keeffe v. Smith Assocs., 380 U.S. 359, 362
the motion, the ALJ stressed that “[e]very           (1965). This standard applies because it is the
scintilla of evidence in th[e] matter was            ALJ who alone is charged with selecting the
thoroughly and cautiously analyzed, discussed        inference that seems most reasonable.
and accorded the weight and credit it                Cardillo v. Liberty Mut. Ins. Co., 330 U.S.
deserved.” The ALJ was unpersuaded that the          469 (1947). Moreover, we must resolve all
testimony of Dr. Epsenan, the medical expert         doubts “in favor of the employee in
offered by Transocean, warranted greater             accordance with the remedial purposes of the
probative weight than did that of Dr. Mims, a        LHWCA.” Empire United Stevedores v. Gat-
nephrologist whom saw Berry multiple times,          lin, 936 F.2d 819, 822 (5th Cir. 1991).
or of Dr. Vorhoff, Berry’s treating physician.
                                                         Transocean nonetheless asks us to reweigh
                                                     the evidence and find that Espenan’s testimony
    Transocean appealed to the BRB, which            is dispositive. We decline to do so. The BRB
affirmed, finding that the ALJ had provided an       found that the ALJ had “provided an extensive
“extensive and rational explanation” for why         and rational explanation for crediting the
Mims’s and Vorhoff’s opinions were credited          opinions of Drs. Mims and Vorhoff to find
over Epsenan’s and why Berry’s injury was            claimant suffered from acute renal failure in
properly classified as permanent.                    1996 and could not return to his usual work.”
                                                     The ALJ’s reasoning was transparent and
                    II.                              explicit in his twenty-three page decision. This
   We review decisions of the BRB using the          reasoning was reiterated in his order denying


                                                 2
reconsideration.

   Whether Berry’s non-work related high
blood pressure or his working conditions were
a greater cause of his episode of acute
dehydration was a question of fact that the
ALJ found in Berry’s favor. The ALJ’s
decision is supported by substantial evidence,
and we will not replace it with our own.

   The petition for review is DENIED, and the
decision of the BRB, affirming the decision of
the ALJ, is AFFIRMED.




                                                 3